DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 8, 2022 have been entered. Claims 1, 3, 8, 10, 15 and 17 have been amended. Claims 2, 9, and 16 have been canceled. Claims 1, 3-8, 10-15, and 17-20 are still pending in this application, with claims 1, 8 and 15 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parish et al. (US 9443494 B1) in view of PAN et al. (US 20200294091 A1).
Regarding Claim 1, Parish in view of PAN teaches a method for displaying a point of information of a map (Parish Abst: A computing device can receive, from a map search system and in response to a map search query, map data that describes a geographic region; 2:17-21 displaying labels in an interactive geographic map. In particular, various embodiments of the present disclosure can provide a method for altering the display of labels in an interactive geographic map by generating dynamic bounding boxes for the labels), comprising:
obtaining a display position of a target point of information (POI) to be displayed (Parish 4:25-29 FIG. 2 illustrates an example frame 202 for an interactive geographic map that illustrates respective initial buffer spaces 206 and 210 for a first label 204 and a second label 208. The frame 202 is displayed on a display screen of a computing device 502; 6:5-11 A user can use the client device 502 to submit a map search query 520 to the map search system 505. The map search query 520 can request an interactive geographic map for a particular geographic region that is identified by a geographic address, e.g., a street address, city, state, zip code, geographic coordinates, or a name of a point of interest);
on a target electronic map displayed at a preset scale, determining a position relationship between the display position of the target POI and Parish 3:4-19 Each bounding box that is generated for a label can also be assigned a buffer space (“initial buffer space”) that defines a region surrounding the bounding box. This region generally identifies a space that surrounds the bounding box within which other labels should not be placed; 6:13-17: The map server 508 responds to the query 520 by using, for example, the geographic map data 512, to identify map data 522 describing a geographic region that satisfies the query 520); and
displaying information of the target POI at the display position of the target electronic map in response to the display position of the target POI being located outside the Parish 3:14-19: When a collision is detected two map labels, the computerized methods are can be configured to prevent at least one of the two labels from being displayed in the geographic map. In other words, the buffer provides a way to prevent labels from colliding, e.g., overlapping, with one another and, as a result, help increase the readability of a geographic ma; 4:34-45 As described in this specification, each bounding box for a label can have a buffer space (“initial buffer space”) that defines a region surrounding the bounding box. This region generally identifies a space that surrounds the bounding box within which other labels should not be placed. FIG. 2 illustrates an initial buffer space 206 that corresponds to a bounding box for the first label 204 and an initial buffer space 210 that corresponds to a bounding box for the second label 208. In FIG. 2, the respective initial buffer spaces 206 and 210 do not overlap, e.g., collide, and, as a result, both the first and second labels 204 and 208 are displayed in the frame 202), wherein after determining the position relationship between Parish 7:22-26 After receiving the map data 522 from the map server 508, and through the network 504, a software application, e.g., web browser or a map application 524, running on the client device 502 renders an interactive geographic map for the requested geographic region using the map data 522), further comprising: 
determining a surrounding POI belonging to an Parish 6:45-53: The map data 522 can also include, for each label, respective coordinates that specify a location at which the label is to be positioned in an interactive geographic map; 6:55-7:2 the map server 508 generates respective popularity scores for labels that correspond to a particular geographic region. For example, the map server 508 can generate popularity scores based on an amount of overlap between labels and graphical features or cartographic preferences among potential label positions. A label's popularity score generally indicates the popularity of the label for a particular geographic region. For example, a building in a particular geographic region may have a label “Coffee Shop” and “Gift Shop” that are each associated with the building. The label “Coffee Shop” may have a popularity score of 0.9 for the building while the label “Gift Shop” may have a popularity score of 0.5 for the building. When selecting which label to use to identify the building, the map server 508 can use the label “Coffee Shop” to identify the building, since this label has the higher popularity score): and 
Parish 7:2-21 Label popularity scores can be used, for example, to prioritize the selection of labels to be displayed in an interactive geographic map. Generally, the higher the popularity score, the more relevant a label is to a particular geographic region. For example, businesses “ABC Inc.”, “B2B Corp.”, and “B2C P.C.” can all be located in the same building in a particular geographic region. Each business can have a respective label that describes the business and a respective popularity score associated with the label. For example, labels for the businesses “ABC Inc.”, “B2B Corp.”, and “B2C P.C.” can be respectively scored 0.7, 0.4, and 0.8. When generating an interactive geographic map for the particular geographic region, the client device 502 can evaluate the respective scores associated with the labels to select labels for display in the interactive geographic map. In the example above, the client device 502 selects the label “B2C P.C.” for display at the building's location in the interactive geographic map, since that label has the highest popularity score).
 Parish teaches a region but does not explicitly teaches 
an influence region of each POI; and 
retaining displaying of information of the surrounding POI.
However, Pan discloses a method for determining, by a device, a target region according to a location of a user, which is analogous to the present patent application. Pan teaches 
Pan [0005] The method includes obtaining, by the device, at least one target POI in the target region, the at least one target POI being selected according to an influence, the influence comprising at least one of a target-region influence, a smooth-window-region influence, and a fused-region influence; and outputting, by the device, the at least one target POI); and
retaining displaying of information of the surrounding POI (Pan [0129] Through the POI recommendation method for location-based services disclosed in the embodiments of this application, an effect of a surrounding recommendation service of an LBS may be optimized. For example, in a check-in location recommendation list service of Moment of WeChat, a click-through rate of a POI may be improved from 68% to 78%).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parish to incorporate the teachings of Pan, and apply the determination method for different POI influence ranges, as taught by Pan into the bounding boxes for labels on the map search system.
Doing so would result in high accuracy of a recommended POI and better service quality of an LBS in the method and apparatus for displaying point of information of map.

Regarding Claim 3, Parish in view of PAN teaches the method of claim 1, and further teaches after determining the position relationship between the display position 
determining a next scale greater than the preset scale in response to the display priority of the target POI being lower than that of the surrounding POI (Parish 3:65 - 4:3 the aspect ratio used to generate bounding boxes can be dynamically adjusted in response to a change in the zoom level of a map, the content of the label for which the bounding box is being generated, or the amount of space that is available in the map to display the label); and
updating the next scale as a current preset scale, and returning to the operation for determining the position relationship (Parish 4:54-61 For example, the frame 302 can be generated when a user zooms out of the frame 202, as described in reference to FIG. 2. As a result of zooming out, the first and second labels 304 and 308 have moved closer together and, consequently, their initial buffer spaces 306 and 310 have overlapped, thereby creating a collision 312 between the initial buffer spaces 306 and 310 for the first and second labels 304 and 308).

Regarding Claim 4, Parish in view of PAN teaches the method of claim 1, and further teaches wherein the preset scale is determined based on a business requirement or an attribute of the target POI (Parish 3:22-27 when a user interacts with a map, for example, by zooming out, panning, or rotating the map, certain labels that were displayed in a previously drawn frame will collide and, as a result, some of the labels from the previously drawn frame will not be displayed in the new frame); and
at least one of: a type, search popularity, an area and a frontage attribute (Parish 6:54-56 the map server 508 generates respective popularity scores for labels that correspond to a particular geographic region).

Regarding Claim 5, Parish in view of PAN teaches the method of claim 1, and further teaches before determining the position relationship between the display position of the target POI and the influence region of each POI located in the target electronic map, further comprising:
performing grid division on the electronic map displayed at each scale to obtain a plurality of grid regions (PAN [0035] The network device may obtain at least two regions by dividing an electronic map based on Mercator coordinates. The target region is a geographic location range obtained by dividing the electronic map based on the Mercator coordinates); and
determining the position relationship between the display position of the target POI and the influence region of each POI located on the target electronic map comprises:
on the target electronic map displayed at the preset scale, determining a target grid region where the display position of the target POI is located (PAN [0036] A selection of a unit of 200×200 is an appropriate selection by considering the two aspects comprehensively, that is, a size of a target region may be in a unit of 200×200. Optionally, the network device may dynamically adjust the size of the region based on a total quantity of POIs in the region, and for example, for a region with dense POIs, reduce a size of the region, and for a region with 
determining the position relationship between the display position of the target POI and the influence region of each POI in the target grid region (PAN [0038] The target POI is at least one POI selected according to an influence or a popularity. For example, there are 100 POIs affecting the target region, and the network device may select at least one POI from the 100 POIs as the target POI according to influences of the 100 POIs on the target region).
	Same motivation as Claim 1 applies here.

Regarding Claim 6, Parish in view of PAN teaches the method of claim 1, and further teaches wherein a range of the influence region of each POI is determined based on the preset scale (Parish 3:67 – 4:3 the aspect ratio used to generate bounding boxes can be dynamically adjusted in response to a change in the zoom level of a map, the content of the label for which the bounding box is being generated, or the amount of space that is available in the map to display the label); and 
a shape of the influence region of each POI is determined based on a display shape of the POI (Parish 8:62-66 labels that describe polygon-shaped area features, e.g., lakes, can be fitted differently. For example, the bounding box generator 530 can be configured to fit a label for a polygon-shaped area feature in a bounding box that includes one line).

Regarding Claim 7, Parish in view of PAN teaches the method of claim 1, and further teaches before obtaining the display position of the target POI to be displayed, further comprising: removing information of the target POI displayed at a historical display position and an influence region of the historical display position (Parish 4:63-5:2 Since both the first and second labels were displayed in a previously drawn frame for the interactive geographic map, removing one or both of the labels from the frame 302 can be undesirable, as described above. To help prevent this from happening, reduced buffer spaces can be used to determine whether labels that were drawn in a previous frame collide, as illustrated in FIG. 4).

Regarding Claim 8, Parish in view of PAN teaches an electronic device (Parish Abst: A computing device can receive, from a map search system and in response to a map search query, map data that describes a geographic region; 2:17-21 displaying labels in an interactive geographic map. In particular, various embodiments of the present disclosure can provide a method for altering the display of labels in an interactive geographic map by generating dynamic bounding boxes for the labels), comprising:
The metes and bounds of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 10-14, Parish in view of PAN teaches the electronic device of claim 8. The metes and bounds of the limitations of the apparatus claim substantially 

Regarding Claim 15, Parish in view of PAN teaches a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for displaying a point of information of a map (Parish Abst: A computing device can receive, from a map search system and in response to a map search query, map data that describes a geographic region; 11:27-36 Each server typically includes an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, enable the server to perform its intended functions. Suitable implementations for the operating system and general functionality of the servers are known or commercially available, and are readily implemented by persons having ordinary skill in the art, particularly in light of the disclosure herein), and the method comprises:
The metes and bounds of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 17-20, Parish in view of PAN teaches the storage medium of claim 15. The metes and bounds of the limitations of the medium claim substantially .


Response to Arguments

Applicant's arguments filed on February 8, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1, 8 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 7, Applicant's Remarks, with respect to claim 1, the applicant argues “Parish teaches that when the same location is identified by multiple different labels, the label for display at the location is determined according to the popularity scores”. Examiner respectfully disagrees with that argument. Parish explicitly disclosed “The map data 522 can also include, for each label, respective coordinates that specify a location at which the label is to be positioned in an interactive geographic map… For example, a label “San Francisco” can be assigned coordinates so that the label is positioned in a centrally located map tile in a collection of map tiles for the city of San Francisco” (see 6:48-53). In another words, in Parish, each geographic region contains location information and label information, and the label is located within the map tile of the geographic region. Furthermore, “Label popularity scores can be used, for example, to prioritize the selection of labels to be displayed in an interactive geographic map” (see 7:3-5) explicitly disclosed the scores determines the display priority.  Regarding the 
On page 9 of Applicant’s Remarks, the Applicant argues that that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611